Citation Nr: 1434179	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  13-18 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. A.N.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims.

In May 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  The Veteran submitted the evidence prior to the expiration of the 60-day period.  Thus, the Board will proceed with this case.  A remand pursuant to 38 C.F.R. § 20.1304 is not necessary, as the Veteran submitted a waiver of RO jurisdiction of the new evidence submitted.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With respect to the claim of entitlement to service connection for a low back disability, the Veteran contends that he injured his back when he fell 18-20 feet from a pole during his service in the Republic of Korea.  See, e.g., May 2014 Hearing Transcript.  The service treatment records (STRs) document a "muscle strain of the back" in September 1953, which was treated with heat.  A subsequent notation in September 1953 shows that he was again treated for the same complaints.  In February 1954, the Veteran received treatment for a "sprained back while climbing poles" for which he was prescribed heat packs and pain medication.

The Veteran testified that he continued to experience back pain dating from his in-service injury.  See the May 2014 Hearing Transcript.  He stated that he received treatment for back symptomatology in the years immediately following his military discharge, although he has indicated that the records of this treatment are unavailable.  Id.  The Veteran further testified that he had back surgery in the late 1970's.  Notably, a previous spinal surgery in the 1970's is repeatedly reported in his VA and private treatment records.  See VA treatment records dated October 2009; the private treatment records dated in June 2009 and private physician's form dated September 2005 (filed in conjunction with a claim for a special monthly pension).  Moreover, in support of his claim, the Veteran has submitted multiple lay statements from people corroborating his history of back pain.

The Veteran was afforded a VA examination in October 2010 that documented diagnoses of degenerative arthritis and degenerative disc disease (DDD) of the lumbar spine.  With respect to the question of medical nexus, the examiner rendered the following conclusion: "Currently diagnosed lumbar back disorder is less likely as not (less than 50/50 probability) caused by or a result of back strain in military service."  The examiner provided the following rationale: "[a] single apparent low back strain more than 55 years ago is not enough to state that it was the initiating event for the current lumbar back disease.  Therefore, it is less likely than not that this disorder was caused by or is the result of a single injury in military service."  Critically, the October 2010 VA examiner failed to recognize that there are actually three notations of back treatment contained in the STRs.  Additionally, the examiner did not consider the Veteran's medical history, which is supported by his competent statements of back pain, as well as the multiple lay statements from friends and relatives.  An opinion based on incorrect facts has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative.  Accordingly, the Veteran must be afforded a new VA examination as to the back disability claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the claimed respiratory disability, the Veteran contends that he developed shortness of breath during his military service.  See May 2014 Hearing Transcript.  STRs show that the Veteran complained of a painful productive cough in November 1953; he was diagnosed with an upper respiratory infection and rhinitis.  The Veteran is currently diagnosed with chronic obstructive pulmonary disorder (COPD) and allergic rhinitis.  See the VA treatment records dated January 2010 & the private treatment records dated April 2011 and October 2006.

In a form dated May 2012, Dr. A.H. indicated that the Veteran's currently diagnosed COPD is a direct result of his military service.  No rationale was provided for this opinion.  A medical opinion that includes only data and conclusions is accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Remand is required for a VA medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's attorney contends that a complete records search was not conducted with respect to the STRs.  See, e.g., May 2014 Hearing Transcript.  The Board recognizes that the Veteran's STRs were partially destroyed in the NPRC fire.  See Formal Finding of Unavailability dated September 2010.  In cases involving missing or unavailable service treatment records, VA is under a heightened duty to assist Veterans with respect to the processing of their claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO was directed to make additional inquiry, which it did on August 17, 2010 and August 26, 2010.  The August 17, 2010 inquiry included the time frame from June 1952 to August 1952.  The response indicated that "the index of retired records at NPRC does not list the requested: unit."  The August 26, 2010 inquiry provided more specific information concerning the Veteran's unit and requested a search of the timeframe of September 1953 to October 1953.  The response noted that a search of the records showed no remarks pertaining to the allegation.  Critically, it is unclear whether appropriate inquiry for the Veteran's specific signal battalion was performed for the time frame of the back injury alleged by the Veteran (June 1952 to July 1952).  The Board therefore finds that additional inquiry should be conducted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC) or any other appropriate agency or facility to obtain service treatment records associated with the Veteran's service in the Army from May 1952 to April 1954, to specifically include the period of June 1952 to July 1952, with his assigned unit identified as Co. A, 51st Signal Battalion.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed respiratory disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed respiratory disability had its onset in service or is otherwise related to military service.

The examiner should consider the November 1953 service treatment record, the May 2012 opinion of Dr. A.H., all relevant post-service treatment records, and the Veteran's smoking history.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back disability had its onset in service or is otherwise related to military service.

The examiner should consider the September 1953 and February 1954 service treatment records; all relevant post-service treatment records, to include records relating to the spinal surgery in the 1970's; and the Veteran's credible lay statements concerning treatment for back symptomatology following his military discharge.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After undertaking any other development deemed appropriate, the issues remaining on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2013).

